UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10347 Nuveen California Dividend Advantage Municipal Fund 3 (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:2/28 Date of reporting period:11/30/10 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen California Dividend Advantage Municipal Fund 3 (NZH) November 30, 2010 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 7.7% (5.2% of Total Investments) California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Sonoma 6/15 at 100.00 BBB $ 845,317 County Tobacco Securitization Corporation, Series 2005, 4.250%, 6/01/21 Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/17 at 100.00 Baa3 Bonds, Series 2007A-1, 5.750%, 6/01/47 Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/22 at 100.00 Baa3 Bonds, Series 2007A-2, 0.000%, 6/01/37 Total Consumer Staples Education and Civic Organizations – 4.2% (2.8% of Total Investments) California Educational Facilities Authority, Revenue Bonds, University of Redlands, Series 10/15 at 100.00 A3 2005A, 5.000%, 10/01/35 California Educational Facilities Authority, Revenue Bonds, University of the Pacific, Series 2006: 5.000%, 11/01/21 11/15 at 100.00 A2 5.000%, 11/01/25 11/15 at 100.00 A2 California Educational Facilities Authority, Student Loan Revenue Bonds, Cal Loan Program, 3/11 at 100.00 Baa1 Series 2001A, 5.400%, 3/01/21 – NPFG Insured (Alternative Minimum Tax) California State University, Systemwide Revenue Bonds, Series 2005C, 5.000%, 11/01/27 – 11/15 at 100.00 Aa2 NPFG Insured California Statewide Community Development Authority, Revenue Bonds, Notre Dame de Namur 10/13 at 100.00 N/R University, Series 2003, 6.500%, 10/01/23 University of California, General Revenue Bonds, Series 2003A, 5.000%, 5/15/23 – 5/13 at 100.00 Aa1 AMBAC Insured (UB) Total Education and Civic Organizations Health Care – 30.0% (20.0% of Total Investments) California Health Facilities Financing Authority, Revenue Bonds, Casa Colina Inc., Series 2001: 6.000%, 4/01/22 4/12 at 100.00 BBB+ 6.125%, 4/01/32 4/12 at 100.00 BBB+ California Health Facilities Financing Authority, Revenue Bonds, Kaiser Permanante System, 4/16 at 100.00 A+ Series 2006, 5.000%, 4/01/37 California Health Facilities Financing Authority, Revenue Bonds, Sutter Health, Series 2007A, 11/16 at 100.00 Aa3 5.000%, 11/15/42 – NPFG Insured California Health Facilities Financing Authority, Revenue Bonds, Sutter Health, Tender Option 11/16 at 100.00 AA– Bonds Trust 3765, 18.667%, 5/15/39 (IF) (4) California Infrastructure Economic Development Bank, Revenue Bonds, Kaiser Hospital Assistance 8/11 at 102.00 A+ LLC, Series 2001A, 5.550%, 8/01/31 California Statewide Communities Development Authority, Revenue Bonds, Adventist Health System 3/15 at 100.00 A West, Series 2005A, 5.000%, 3/01/35 California Statewide Communities Development Authority, Revenue Bonds, Adventist Health System 3/18 at 100.00 AA+ West, Series 2007B, 5.000%, 3/01/37 – AGC Insured California Statewide Communities Development Authority, Revenue Bonds, ValleyCare Health System, Series 2007A: 4.800%, 7/15/17 No Opt. Call N/R 5.125%, 7/15/31 7/17 at 100.00 N/R California Statewide Community Development Authority, Health Facility Revenue Refunding Bonds, No Opt. Call AA– Memorial Health Services, Series 2003A, 6.000%, 10/01/12 California Statewide Community Development Authority, Hospital Revenue Bonds, Monterey 6/13 at 100.00 AA+ Peninsula Hospital, Series 2003B, 5.250%, 6/01/18 – AGM Insured California Statewide Community Development Authority, Insured Health Facility Revenue Bonds, 7/17 at 100.00 AA+ Catholic Healthcare West, Series 2008K, 5.500%, 7/01/41 – AGC Insured California Statewide Community Development Authority, Insured Mortgage Hospital Revenue Bonds, 5/11 at 102.00 A– Mission Community Hospital, Series 2001, 5.375%, 11/01/21 California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity 7/15 at 100.00 BBB Health System, Series 2005A, 5.250%, 7/01/35 California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanante System, 3/16 at 100.00 A+ Series 2006, 5.000%, 3/01/41 California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanente System, 8/16 at 100.00 A+ Series 2001C, 5.250%, 8/01/31 California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Tender 11/16 at 100.00 AA– Option Bond Trust 3102, 18.362%, 11/15/46 (IF) California Statewide Communities Development Authority, Revenue Bonds, Saint Joseph Health 7/18 at 100.00 AA+ System, Trust 2554, 18.054%, 7/01/47 – AGM Insured (IF) Loma Linda, California, Hospital Revenue Bonds, Loma Linda University Medical Center, Series 12/17 at 100.00 BBB 2008A, 8.250%, 12/01/38 Oak Valley Hospital District, Stanislaus County, California, Revenue Bonds, Series 2010A, 11/20 at 100.00 BBB– 6.500%, 11/01/29 Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2010, 11/20 at 100.00 Baa3 6.000%, 11/01/41 Rancho Mirage Joint Powers Financing Authority, California, Revenue Bonds, Eisenhower Medical Center, Series 2007A: 5.000%, 7/01/38 7/17 at 100.00 Baa1 5.000%, 7/01/47 7/17 at 100.00 Baa1 Total Health Care Housing/Multifamily – 4.2% (2.8% of Total Investments) California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects 8/20 at 100.00 BBB– Series 2010A, 6.400%, 8/15/45 Independent Cities Lease Finance Authority, California, Mobile Home Park Revenue Bonds, San 5/16 at 100.00 N/R Juan Mobile Estates, Series 2006B, 5.850%, 5/15/41 Rohnert Park Finance Authority, California, Senior Lien Revenue Bonds, Rancho Feliz Mobile 9/13 at 100.00 A+ Home Park, Series 2003A, 5.750%, 9/15/38 Rohnert Park Finance Authority, California, Subordinate Lien Revenue Bonds, Rancho Feliz 9/13 at 100.00 N/R Mobile Home Park, Series 2003B, 6.625%, 9/15/38 San Bernardino County Housing Authority, California, GNMA Collateralized Multifamily Mortgage 11/11 at 105.00 Aaa Revenue Bonds, Pacific Palms Mobile Home Park, Series 2001A, 6.700%, 12/20/41 San Jose, California, Multifamily Housing Revenue Bonds, GNMA Mortgage-Backed Securities Program, Lenzen Housing, Series 2001B: 5.350%, 2/20/26 (Alternative Minimum Tax) 8/11 at 102.00 AAA 5.450%, 2/20/43 (Alternative Minimum Tax) 8/11 at 102.00 AAA Total Housing/Multifamily Housing/Single Family – 2.8% (1.9% of Total Investments) California Housing Finance Agency, Home Mortgage Revenue Bonds, Series 2006H, 5.750%, 2/16 at 100.00 A 8/01/30 – FGIC Insured (Alternative Minimum Tax) California Housing Finance Agency, Home Mortgage Revenue Bonds, Tender Option Bond Trust 3206: 7.951%, 2/01/24 (Alternative Minimum Tax) (IF) 2/16 at 100.00 A 8.323%, 2/01/24 (Alternative Minimum Tax) (IF) 2/17 at 100.00 A Total Housing/Single Family Industrials – 3.0% (2.0% of Total Investments) California Pollution Control Financing Authority, Solid Waste Disposal Revenue Bonds, Waste 1/16 at 102.00 BBB Management Inc., Series 2002A, 5.000%, 1/01/22 (Alternative Minimum Tax) California Pollution Control Financing Authority, Solid Waste Disposal Revenue Bonds, Waste 11/15 at 101.00 BBB Management Inc., Series 2005C, 5.125%, 11/01/23 (Alternative Minimum Tax) California Statewide Communities Development Authority, Revenue Bonds, EnerTech Regional No Opt. Call CCC+ Biosolids Project, Series 2007A, 5.500%, 12/01/33 (Alternative Minimum Tax) (5) Total Industrials Long-Term Care – 2.0% (1.3% of Total Investments) California Health Facilities Financing Authority, Cal-Mortgage Insured Revenue Bonds, Northern 1/13 at 100.00 A– California Retired Officers Community Corporation – Paradise Valley Estates, Series 2002, 5.125%, 1/01/22 California Health Facilities Financing Authority, Insured Senior Living Revenue Bonds, Aldersly Project, Series 2002A: 5.125%, 3/01/22 3/12 at 101.00 A– 5.250%, 3/01/32 3/12 at 101.00 A– California Municipal Finance Authority, Revenue Bonds, Harbor Regional Center Project, Series 11/19 at 100.00 Baa1 2009, 8.000%, 11/01/29 Total Long-Term Care Tax Obligation/General – 16.6% (11.0% of Total Investments) California State, General Obligation Bonds, Various Purpose Series 2010, 5.500%, 3/01/40 3/20 at 100.00 A1 California, General Obligation Bonds, Series 2002, 6.000%, 2/01/16 – AGM Insured No Opt. Call AA+ California, General Obligation Bonds, Various Purpose Series 2009: 6.000%, 11/01/39 11/19 at 100.00 A1 5.500%, 11/01/39 11/19 at 100.00 A1 California, General Obligation Veterans Welfare Bonds, Series 2001BZ, 5.350%, 12/01/21 – 12/10 at 100.00 AA NPFG Insured (Alternative Minimum Tax) Contra Costa County Community College District, California, General Obligation Bonds, Series 8/12 at 100.00 Aa1 2002, 5.000%, 8/01/23 – FGIC Insured Jurupa Unified School District, Riverside County, California, General Obligation Bonds, Series 8/11 at 101.00 A 2002, 5.125%, 8/01/22 – FGIC Insured Puerto Rico, General Obligation and Public Improvement Bonds, Series 2001, 5.000%, 7/01/24 – 7/11 at 100.00 AAA AGM Insured Roseville Joint Union High School District, Placer County, California, General Obligation 8/15 at 100.00 AA– Bonds, Series 2006B, 5.000%, 8/01/27 – FGIC Insured San Diego Unified School District, San Diego County, California, General Obligation Bonds, 7/11 at 102.00 AA+ Election of 1998, Series 2001C, 5.000%, 7/01/26 – AGM Insured San Diego Unified School District, San Diego County, California, General Obligation Bonds, 7/12 at 101.00 Aa1 Election of 1998, Series 2002D, 5.250%, 7/01/21 – FGIC Insured San Jose-Evergreen Community College District, Santa Clara County, California, General 9/15 at 100.00 Aa1 Obligation Bonds, Series 2005A, 5.000%, 9/01/25 – NPFG Insured West Contra Costa Unified School District, Contra Costa County, California, General Obligation 8/11 at 101.00 A Bonds, Series 2003C, 5.000%, 8/01/22 – FGIC Insured Yosemite Community College District, California, General Obligation Bonds, Capital No Opt. Call Aa2 Appreciation, Election 2004, Series 2010D, 0.000%, 8/01/42 Total Tax Obligation/General Tax Obligation/Limited – 42.0% (27.8% of Total Investments) Borrego Water District, California, Community Facilities District 2007-1 Montesoro, Special 8/17 at 102.00 N/R Tax Bonds, Series 2007, 5.750%, 8/01/25 (5), (6) Brentwood Infrastructure Financing Authority, Contra Costa County, California, Capital 11/11 at 100.00 AA+ Improvement Revenue Bonds, Series 2001, 5.000%, 11/01/25 – AGM Insured California State Public Works Board, Lease Revenue Bonds, Department of Corrections, Series 12/13 at 100.00 A2 2003C, 5.500%, 6/01/16 California State Public Works Board, Lease Revenue Bonds, Department of General Services, 3/12 at 100.00 A2 Series 2002B, 5.000%, 3/01/27 – AMBAC Insured California State Public Works Board, Lease Revenue Bonds, Department of Mental Health, 12/11 at 102.00 A2 Hospital Addition, Series 2001A, 5.000%, 12/01/26 – AMBAC Insured California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 10/19 at 100.00 A2 2009G-1, 5.750%, 10/01/30 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 3/20 at 100.00 A2 2010A-1, 5.750%, 3/01/30 Capistrano Unified School District, Orange County, California, Special Tax Bonds, Community Facilities District 90-2 – Talega, Series 2003: 5.875%, 9/01/23 9/13 at 100.00 N/R 6.000%, 9/01/33 9/13 at 100.00 N/R Capistrano Unified School District, Orange County, California, Special Tax Bonds, Community 9/15 at 100.00 A Facilities District, Series 2005, 5.000%, 9/01/24 – FGIC Insured Chino Redevelopment Agency, California, Merged Chino Redevelopment Project Area Tax Allocation 9/16 at 101.00 A– Bonds, Series 2006, 5.000%, 9/01/38 – AMBAC Insured Fontana, California, Special Tax Bonds, Sierra Community Facilities District 22, Series 2004, 9/14 at 100.00 N/R 6.000%, 9/01/34 Fremont, California, Special Tax Bonds, Community Facilities District 1, Pacific Commons, 3/11 at 101.00 N/R Series 2005, 6.300%, 9/01/31 Fullerton Community Facilities District 1, California, Special Tax Bonds, Amerige Heights, 9/12 at 100.00 N/R Series 2002, 6.100%, 9/01/22 Irvine, California, Unified School District, Community Facilities District Special Tax Bonds, Series 2006A: 5.000%, 9/01/26 9/16 at 100.00 N/R 5.125%, 9/01/36 9/16 at 100.00 N/R Lake Elsinore Public Finance Authority, California, Local Agency Revenue Refunding Bonds, 10/13 at 102.00 N/R Series 2003H, 6.000%, 10/01/20 Lammersville School District, San Joaquin County, California, Community Facilities District 9/16 at 100.00 N/R 2002, Mountain House Special Tax Bonds, Series 2006, 5.125%, 9/01/35 Lammersville School District, San Joaquin County, California, Special Tax Bonds, Community 9/12 at 101.00 N/R Facilities District of Mountain House, Series 2002, 6.300%, 9/01/24 Lee Lake Water District, Riverside County, California, Special Tax Bonds, Community Facilities 9/13 at 102.00 N/R District 1 of Sycamore Creek, Series 2003, 6.500%, 9/01/24 Lindsay Redevelopment Agency, California, Project 1 Tax Allocation Bonds, Series 2007, 8/17 at 100.00 BBB+ 5.000%, 8/01/37 – RAAI Insured Lodi, California, Certificates of Participation, Public Improvement Financing Project, Series 10/12 at 100.00 A 2002, 5.000%, 10/01/26 – NPFG Insured Los Angeles Community Redevelopment Agency, California, Lease Revenue Bonds, Manchester Social 9/15 at 100.00 A1 Services Project, Series 2005, 5.000%, 9/01/37 – AMBAC Insured Moreno Valley Unified School District, Riverside County, California, Certificates of 3/14 at 100.00 AA+ Participation, Series 2005, 5.000%, 3/01/26 – AGM Insured North Natomas Community Facilities District 4, Sacramento, California, Special Tax Bonds, Series 2006D: 5.000%, 9/01/26 9/14 at 102.00 N/R 5.000%, 9/01/33 9/14 at 102.00 N/R Oakland Redevelopment Agency, California, Subordinate Lien Tax Allocation Bonds, Central 3/13 at 100.00 A District Redevelopment Project, Series 2003, 5.500%, 9/01/19 – FGIC Insured Ontario Redevelopment Financing Authority, California, Lease Revenue Bonds, Capital Projects, 8/11 at 101.00 A+ Series 2001, 5.000%, 8/01/24 – AMBAC Insured Orange County, California, Special Tax Bonds, Community Facilities District 02-1 of Ladera 8/11 at 101.00 N/R Ranch, Series 2003A, 5.550%, 8/15/33 Palm Desert Financing Authority, California, Tax Allocation Revenue Refunding Bonds, Project 4/12 at 102.00 A Area 1, Series 2002, 5.100%, 4/01/30 – NPFG Insured Pomona Public Financing Authority, California, Revenue Refunding Bonds, Merged Redevelopment 2/11 at 100.00 A Projects, Series 2001AD, 5.000%, 2/01/27 – NPFG Insured Poway Unified School District, San Diego County, California, Special Tax Bonds, Community 3/11 at 103.00 N/R Facilities District 14 Del Sur, Series 2006, 5.125%, 9/01/26 Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2007N, No Opt. Call A3 5.250%, 7/01/39 – FGIC Insured Rialto Redevelopment Agency, California, Tax Allocation Bonds, Merged Project Area, Series 9/15 at 100.00 A– 2005A, 5.000%, 9/01/35 – SYNCORA GTY Insured Riverside County Redevelopment Agency, California, Interstate 215 Corridor Redevelopment 10/20 at 100.00 A– Project Area Tax Allocation Bonds, Series 2010E, 6.500%, 10/01/40 Roseville, California, Certificates of Participation, Public Facilities, Series 2003A, 8/13 at 100.00 AA– 5.000%, 8/01/25 – AMBAC Insured Sacramento, California, Special Tax Bonds, North Natomas Community Facilities District 4, 9/14 at 100.00 N/R Series 2003C, 6.000%, 9/01/33 San Diego Redevelopment Agency, California, Subordinate Lien Tax Allocation Bonds, Centre City 9/11 at 101.00 AA+ Project, Series 2001A, 5.000%, 9/01/26 – AGM Insured San Francisco Bay Area Rapid Transit District, California, Sales Tax Revenue Bonds, Series 7/11 at 100.00 AA+ 2001, 5.000%, 7/01/26 – AMBAC Insured San Mateo Union High School District, San Mateo County, California, Certificates of 12/17 at 100.00 AA– Participation, Phase 1, Series 2007A, 5.000%, 12/15/30 – AMBAC Insured South Orange County Public Financing Authority, California, Special Tax Revenue Bonds, Ladera 8/15 at 100.00 BBB+ Ranch, Series 2005A, 5.000%, 8/15/32 – AMBAC Insured West Patterson Financing Authority, California, Special Tax Bonds, Community Facilities 9/14 at 105.00 N/R District 01-1, Refunding Series 2009A, 8.625%, 9/01/39 West Patterson Financing Authority, California, Special Tax Bonds, Community Facilities 9/13 at 103.00 N/R District 01-1, Series 2003B, 7.000%, 9/01/38 West Patterson Financing Authority, California, Special Tax Bonds, Community Facilities 9/13 at 102.00 N/R District 01-1, Series 2004B, 6.000%, 9/01/39 West Patterson Financing Authority, California, Special Tax Bonds, Community Facilities 9/13 at 103.00 N/R District 2001-1, Series 2004A, 6.125%, 9/01/39 Yucaipa-Calimesa Joint Unified School District, San Bernardino County, California, General 10/11 at 100.00 A Obligation Refunding Bonds, Series 2001A, 5.000%, 10/01/26 – NPFG Insured Total Tax Obligation/Limited Transportation – 7.4% (4.9% of Total Investments) Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 4/16 at 100.00 AA 2006F, 5.000%, 4/01/31 (UB) Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Refunding 1/14 at 101.00 BBB– Bonds, Series 1999, 5.875%, 1/15/28 San Francisco Airports Commission, California, Revenue Bonds, San Francisco International Airport, Second Series 2003, Issue 29B: 5.125%, 5/01/17 – FGIC Insured 5/13 at 100.00 A1 5.125%, 5/01/19 – FGIC Insured 5/13 at 100.00 A1 Total Transportation U.S. Guaranteed – 21.1% (14.0% of Total Investments) (7) Beaumont Financing Authority, California, Local Agency Revenue Bonds, Series 2002A, 6.750%, 9/12 at 102.00 N/R (7) 9/01/25 (Pre-refunded 9/01/12) California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Merced 6/12 at 100.00 Baa3 (7) County Tobacco Funding Corporation, Series 2002A, 5.500%, 6/01/33 (Pre-refunded 6/01/12) California Department of Water Resources, Power Supply Revenue Bonds, Series 2002A: 5.375%, 5/01/17 (Pre-refunded 5/01/12) – SYNCORA GTY Insured 5/12 at 101.00 Aaa 5.125%, 5/01/18 (Pre-refunded 5/01/12) 5/12 at 101.00 Aaa California Statewide Community Development Authority, Revenue Bonds, Thomas Jefferson School 10/15 at 100.00 N/R (7) of Law, Series 2005A, 4.875%, 10/01/31 (Pre-refunded 10/01/15) Daly City Housing Development Finance Agency, California, Mobile Home Park Revenue Bonds, 12/13 at 102.00 N/R (7) Franciscan Mobile Home Park Project, Series 2002A, 5.800%, 12/15/25 (Pre-refunded 12/15/13) Fullerton Joint Union High School District, Orange County, California, General Obligation 8/11 at 100.00 Aa2 (7) Bonds, Series 2002A, 5.000%, 8/01/23 (Pre-refunded 8/01/11) – AGM Insured Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/13 at 100.00 AAA Bonds, Series 2003A-1, 6.250%, 6/01/33 (Pre-refunded 6/01/13) Lincoln, California, Special Tax Bonds, Lincoln Crossing Community Facilities District 03-1, 9/13 at 102.00 N/R (7) Series 2003A, 6.500%, 9/01/25 (Pre-refunded 9/01/13) Lincoln, California, Special Tax Bonds, Lincoln Crossing Community Facilities District 03-1, 9/13 at 102.00 N/R (7) Series 2004, 6.000%, 9/01/34 (Pre-refunded 9/01/13) Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2002D, 7/12 at 100.00 AAA 5.375%, 7/01/36 (Pre-refunded 7/01/12) San Francisco Bay Area Rapid Transit District, California, Sales Tax Revenue Bonds, Series 7/11 at 100.00 AA+ (7) 2001, 5.000%, 7/01/26 (Pre-refunded 7/01/11) – AMBAC Insured San Francisco State University Foundation Inc., California, Auxiliary Organization Student 9/11 at 101.00 A (7) Housing Revenue Bonds, Series 2001, 5.000%, 9/01/26 (Pre-refunded 9/01/11) – NPFG Insured Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed 6/12 at 100.00 AAA Bonds, San Diego County Tobacco Asset Securitization Corporation, Senior Series 2001A, 5.500%, 6/01/36 (Pre-refunded 6/01/12) Whittier, California, Health Facility Revenue Bonds, Presbyterian Intercommunity Hospital, 6/12 at 101.00 N/R (7) Series 2002, 5.600%, 6/01/22 (Pre-refunded 6/01/12) Total U.S. Guaranteed Utilities – 3.6% (2.4% of Total Investments) Long Beach Bond Finance Authority, California, Natural Gas Purchase Revenue Bonds, Series No Opt. Call A 2007A, 5.000%, 11/15/35 Merced Irrigation District, California, Electric System Revenue Bonds, Series 2005, 5.125%, 9/15 at 100.00 N/R 9/01/31 – SYNCORA GTY Insured Merced Irrigation District, California, Revenue Certificates of Participation, Electric System 9/13 at 102.00 Baa3 Project, Series 2003, 5.700%, 9/01/36 Salinas Valley Solid Waste Authority, California, Revenue Bonds, Series 2002, 5.125%, 8/12 at 100.00 A+ 8/01/22 – AMBAC Insured (Alternative Minimum Tax) Total Utilities Water and Sewer – 5.9% (3.9% of Total Investments) Burbank, California, Wastewater System Revenue Bonds, Series 2004A, 5.000%, 6/01/22 – 6/14 at 100.00 AA+ AMBAC Insured Fortuna Public Finance Authority, California, Water Revenue Bonds, Series 2006, 5.000%, 10/16 at 100.00 AA+ 10/01/36 – AGM Insured Healdsburg Public Financing Authority, California, Wastewater Revenue Bonds, Series 2006, 4/16 at 100.00 AA– 5.000%, 4/01/36 – NPFG Insured Marina Coast Water District, California, Enterprise Certificate of Participation, Series 2006, 6/16 at 100.00 A+ 5.000%, 6/01/31 – NPFG Insured Pico Rivera Water Authority, California, Revenue Bonds, Series 2001A, 6.250%, 12/01/32 12/11 at 102.00 N/R San Buenaventura, California, Wastewater Revenue Certificates of Participation, Series 2004, 3/14 at 100.00 AA 5.000%, 3/01/24 – NPFG Insured San Diego Public Facilities Financing Authority, California, Subordinate Lien Water Revenue Bonds, Series 2002: 5.000%, 8/01/23 – NPFG Insured 8/12 at 100.00 Aa3 5.000%, 8/01/24 – NPFG Insured 8/12 at 100.00 Aa3 San Francisco City and County Public Utilities Commission, California, Clean Water Revenue 4/13 at 100.00 AA– Refunding Bonds, Series 2003A, 5.250%, 10/01/18 – NPFG Insured Total Water and Sewer $ 502,184 Total Investments (cost 480,649,170) – 150.5% Floating Rate Obligations – (1.2)% MuniFund Term Preferred Shares, at Liquidation Value – (27.7)% (8) Other Assets Less Liabilities – 0.7% Auction Rate Preferred Shares, at Liquidation Value – (22.3)% (8) Net Assets Applicable to Common Shares – 100% $ 311,520,513 Fair Value Measurements In determining the fair value of the Fund’s investments, various inputs are used. These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of November 30, 2010: Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $
